GERBER, J.
The defendant argues that the trial court erred by permitting the state to call two undisclosed rebuttal witnesses and by failing to conduct a Richardson hearing. Richardson v. State, 246 So.2d 771 (Fla.1971). In response, the state argues that the defendant did not preserve this error for review. We agree with the state and affirm. See Taylor v. State, 62 So.3d 1101, 1116 (Fla.2011) (“ ‘Where a defendant fails to timely object to a discovery violation or to request a Richardson hearing, the defendant does not preserve the point for appellate review.’ ”) (citations omitted).

Affirmed.

WARNER and POLEN, JJ., concur.